Title: To Thomas Jefferson from James Madison, 22 May 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington 22 May 1806
                     
                        
                        The express returned with the documents for London the night before the last, and the despatches arrived in
                            Baltimore yesterday morning in due time for the intended embarkation of Mr. Pinkney.
                        Herewith are letters from Mr. Monroe of Mar 31. & apl. 3. with their accompaniments.
                        I observe in an English paper of Mar. 31. a paragraph under the “Hague” Mar. 25. (I believe), saying that Mr.
                            Armstrong with his Suite had arrived from Paris, and was going to Amsterdam to embark for America. It is difficult to
                            question the fact, & not less so to explain it. If the state of his health or the attack on his character should have
                            been the motive he may have been led to yield to it, by the consideration that Mr. Bowdoins continuance at Paris would
                            lessen the inconvenience of his leaving it. I find that the precaution was not omitted of making their Commission Exty.
                            several as well as joint.
                        Mr. Gallatin sets out this afternoon on his western trip. Mr. Smith & Genl. Dearborn continue on the
                            ground.
                        With respectful attachment I am &c.
                        
                            James Madison
                     
                        
                        
                            It just occurs that Armstrongs trip to the Hague may refer to a claim with which he was charged agst.
                                the Batavian Govt. for French Spoliations within its responsibility, and that his purpose of embarking for
                                America may have been the mistake of the Editor. In a letter of Decr. to this Dept. he signified that he
                                preferred a direct correspondence with that Govt. to a negociation with its Minister at Paris.
                        
                    